NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                    IN THE DISTRICT COURT OF APPEAL

                                    OF FLORIDA

                                    SECOND DISTRICT


ALEXANDRE GLOVASKI,                 )
                                    )
          Appellant,                )
                                    )
v.                                  )         Case No. 2D19-2245
                                    )
ARETUSA GLOVASKI,                   )
                                    )
             Appellee.              )
                                    )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Frances M.
Perrone, Judge.

Elaine L. Thompson, Brandon, for
Appellant.

No appearance by Appellee.


PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.